IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 82A14

                               Filed 21 December 2016

 STATE OF NORTH CAROLINA

                v.

 SETHY TONY SEAM



      On writ of certiorari to review an order on a motion for appropriate relief

entered on 8 August 2013 by Judge Theodore S. Royster, Jr. in Superior Court,

Davidson County.     On 4 September 2013, the Court of Appeals allowed the State’s

petition for writ of certiorari to review the order pursuant to N.C.G.S. § 7A-32(c). On

11 March 2014, the Supreme Court on its own initiative certified the case for review

prior to determination in the Court of Appeals. Following oral argument on 6 May

2014, the Court on 28 January 2016 ordered supplemental briefing. Heard in the

Supreme Court on 12 October 2016.


      Roy Cooper, Attorney General, by Robert C. Montgomery, Senior Deputy
      Attorney General, for the State-appellant.

      Glenn Gerding, Appellate Defender, by Barbara S. Blackman and Kathryn L.
      VandenBerg, Assistant Appellate Defenders, for defendant-appellee.


      PER CURIAM.


      For the reasons stated in State v. Young, ___ N.C. ___, ___ S.E.2d ___ (Dec. 21,

2016) (No. 80A14), the trial court’s order is affirmed, and this case is remanded for

resentencing.
                             STATE V. SEAM

                           Opinion of the Court



AFFIRMED; REMANDED FOR RESENTENCING.


Justice ERVIN did not participate in the consideration or decision of this case.




                                   -2-